Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In pg.8-9 the Applicant argues in regards to the 112(a) new matter rejection of the independent claims, 
The Office is incorrect because the specification supports this claim element. First, with respect to the correlation-based changes to the GAN, the specification describes a dataset generator for generating synthesis models that incorporate GAN changes. See Specification, [062]-[067], and Fig. 2. The dataset generator sends a request to model optimizer for generating a model, and the model optimizer determines specific parameters for the model, including layers of the GAN model if necessary. Id.,    [062]-[063], For instance, “the data model generation request can specify a general type of data model (e.g., neural network, recurrent neural network, generative adversarial network, kernel density estimator, random data generator, or the like) and parameters specific to the particular type of model (e.g., the number of features and number of layers in a generative adversarial network or recurrent neural network).” Id., ]} [062] (emphasis added). And the dataset generator further trains the data model by model optimizer 107, “which can be configured to select model parameters (e.g., number of layers for a neural network).” Id. 1} [063] (emphasis added). 
Second, with respect to adjusting the layers of the GAN, as discussed above, the specification describes the multi-step model training process incorporating the dataset generator and the model optimizer. Again, the model optimizer 107 “can be configured to select model parameters (e.g., number of layers for a neural network).” Id. ]} [063] (emphasis added).
In response, the Examiner maintains the rejection as shown in the previous office action. As stated in the previous office action, the question is not whether the specification denotes altering the layers of a GAN. The issue is whether or not the claimed limitation of “adjusting a number of layers in the generative adversarial network based on the correlation requirement” is supported when including in a repeating process described as “generating a synthetic data stream that tracks the reference data stream, wherein the tracking comprises repeatedly updating data models of the reference data stream at predetermined time intervals, a repeat comprising: 
There are three important limitations here. The adjustment of the layers is based on the correlation requirement, which takes place in a repetitive process done at predetermined time intervals, and that process is performed on a current data model taken from model storage. 
Paragraphs 062-067 deal with training of models, including the adjustment of layers of the GANs. However, there is no discussion of the repetitive process here. Figure 2 denotes a process that goes one way. It proceeds from the interface, to a model optimizer, to the database, to the dataset generator, to the computing resources, to model storage. The paragraphs further do not discuss any repetitive process performed at all, let alone one at a predetermined time interval. In fact, paragraphs 062-067 do not discuss time at all. Therefore these paragraphs cannot provide proper support for the discussed limitations, and therefore the rejection is maintained as shown in the previous office action. 
In pg.9, the Applicant further argues in regards to the 112(a) new matter rejections of the independent claims, 
Third, with respect to these above training steps incorporated into an iterative process, the specification describes both user involvement and repeating the steps on a periodic basis. For instance, the user may request different parameters based on a correlation factor, and the model optimizer adjusts the parameters such as the claimed layers. Id.,    [021], [065], [066], And the specification further discloses that these model generation steps may be repeated on periodic basis. Id., ]} [0152], The specification describes “repeatedly switching data models” wherein the switching between synthetic data models includes updating dataset generator with synthetic data model from the model optimizer. Id. The specification further describes “updating the new synthetic data model” on a continued and repeated basis. Id.

In response, the Examiner maintains the rejection as shown in the previous office action. As discussed above, paragraphs 065-066 do not discuss any repetitive process, nor do they not refer to the process performed in paragraphs 062-066, which follows the process 200 discussed in figure 2. Paragraph 0152 refers to the process performed in Figure 13. Paragraph 0152 never discusses adjusting the number of layers in anything, does not discuss anything involving correlation. There is no discussion of making changes to a generative adversarial network based upon a correlation requirement in this repetitive process whatsoever, let alone adjusting the layers of a generative adversarial network based on a correlation requirement. Furthermore, this paragraph makes no reference to the process discussed in figure 2 or the associated paragraphs of the specification. Therefore these paragraphs cannot support the limitations under discussion, and the rejection is therefore maintained as shown in the previous office action.
In pg.9-10, the Applicant argues in regards to the 112(a) new matter rejection of the independent claims, 
Here, however, the Examiner further alleges that the specification {id. ]} [0152]) does not disclose “updating old models.” Office Action, 6. As a preliminary matter, it is noted that the claim calls for “generating a synthetic data stream that tracks the reference data stream, wherein the tracking comprises repeatedly updating data models of the reference data stream at predetermined time intervals.” (Emphasis added). The claim language does not necessarily indicate that “old” models are updated as the Examiner now requires. Office Action, 6 (“The discussion of updating is in regard to replacing old models with new models, not with updating old models”).

In response, the Examiner maintains the rejection as shown in the previous office action. The Applicant appears to be arguing that the claim does not require old models to be updated. However, the claim explicitly discloses pulling the model from model storage: “Retrieving, form a model storage, a current data model of the reference data stream, the current data model from a model storage. Therefore the claim clearly requires that the model be one that already exists, not one that is newly created. Therefore the rejection is maintained as shown in the previous office action. 
In pg.10, the Applicant argues in regards to the 112(a) new matter rejection, 
Nevertheless, the specification describes updating old data models as now required by the Examiner. For instance, at ]} [0152] the specification discloses “updating] the current synthetic data model” (i.e. an “old” model) through an iterative process as discussed above. Specification, 1} [0152] (emphasis added). At ]} [0152], the specification further discloses training the current and/or the new synthetic models by the “model optimizer 1303 [ ] provisioning] computing resources 1304 with a synthetic data model for training using a new set of training data.” Id. The model optimizer can be configured to switch back and forth between feeding “an old model to a current model every hour, day, week, or the like.” Id. In addition to the iterative switching and training, the model optimizer “can be configured to select parameters (e.g., number of layers for a neural network).” Id., ]} [0063], Thus, the specification describes ample functionality for these claim elements through a model optimizer that may “update” the current model and/or the new model with training data, as well as, selecting layer parameters—disclosing the “adjusting a number of layers” element.

In response, the Examiner maintains the rejection as shown in the previous office action. The Applicant here is jumping from a process described in paragraph 0152 in reference to Figure 13, to insert a discussion from an entirely separate process described 40 pages earlier. Simply because the model optimizer is capable of adjusting the layers during a training process does not mean the specification supports a repetitive process performed at predetermined time intervals that includes that limitation. Even if Applicant’s position were reasonable, paragraph 062 (applicant cited paragraph 063, but the quoted limitation is from paragraph 062) does not disclose the layers being adjusted in response to a correlation requirement. They discuss the model optimizer being able to select the parameters for the model in an initial training process for a newly generated model. “The data model generation request can specify a general type of 


/BEN M RIFKIN/            Primary Examiner, Art Unit 2198